Dixon, C. J.,
dissenting. . The removal was ordered, in this case, in pursuance of the same act of congress which was recently under consideration by this court in the case of Akerly v. Vilas ; but there is this acknowledged difference between the cases, that there had not in this, as in that, been any final hearing or trial before the plaintiff made his application. The point upon which that case was decided is not, therefore, involved, in this. It is conceded that the present application comes fully within the letter and spirit of the act of congress, and the only questions presented for our consideration are: 1st. Is the act of congress valid within the authority conferred upon that body by the constitution of the United States? And 2d, Can the jurisdiction of the federal courts under the constitution and laws of the United States be defeated by state legislation ?
I hold the affirmative of the first, and the negative of the last of these propositions. Upon the first I am so unfortunate as not to be able to agree with my brethren; while upon the last I understand that we are all of one opinion.
The first proposition has been so long settled by the decision of the supreme court of the United States, and that decision so long and universally acquiesced in as correct, that I do not consider it open to discussion. It was decided so long ago as 1816, in the somewhat famous case of Martin v. Hunter's s Lessee, reported in 1 Wheaton, 304. I refer to that part of the opinion of the court delivered by Judge Stout, found on pages 333 to 337, inclusive. The principle has been frequently recognized since, in the decisions of the same court. See Houston v. Moore, 5 Wheat. 25 and 71; The Mayor v. Cooper, 6 Wallace; 247. Those decisions fully establish what has always seemed to me the only rational *436and sound construction of the judiciary article of the constitution of the United States, namely, that under the grants of power therein contained, and by virtue of the authority vested in congress by subdivision 17 of section 8 of article 1 of the constitution, it is competent for congress, at any time, by appropriate legislation for that purpose, to withdraw from the state courts and vest absolutely and exclusively in the federal courts, jurisdiction of all the cases provided for in the judiciary article, and to which the powers and jurisdiction of the federal courts may under any circumstances extend. See Ableman v. Booth, 11 Wis. 498. Such being the true construction of the judiciary article, and the authority of congress over the subject, I see no constitutional objection to the act in question. Certainly the greater power must be held to include the less ; and the power to withdraw all cases, that to withdraw any number less than the whole or any given class of cases. And such is the principle upon which congress has proceeded in all its legislation upon the subject of the second class of cases provided for in the judiciary article, of which this is one. The judiciary act of 1789 proceeded upon the same principle, and withdrew, or provided for the removal, from the state courts, of only a portion of the cases ■ to which jurisdiction of the federal courts might have been extended. The act under consideration, strictly within the powers conferred, extends the jurisdiction of the federal courts to certain other cases, when the plaintiff may apply upon affidavit, etc., and cause the action to be removed to the proper court of the United States. I repeat, that I can perceive not the slightest objection to it under the constitution. On the contrary, it seems very clear to my mind, that it is competent for congress, as to any or all of the cases therein provided for, at any time and at any stage of the proceedings before trial or final judgment in the. state courts, to assert the jurisdiction of the federal courts, and to withdraw or put an *437end to that of the courts of the state. As observed by the court of appeals of Kentucky in Eifort v. Bevins, 1 Bush, 461, however unnecessary and ungracious such legislation may seem to be, or however burdensome to parties, it must still be upheld, so long as it is within the constitutional authority granted to congress.
The other question to be considered arises under the proviso of sec. 12, ch. 135 of the Revised Statutes, which declares that an action of this nature (to recover damages for the death of a person caused by the wrongful act, neglect or default of another, given by that section), “ shall be brought for a death caused in this state, and in some court established by the constitution and laws of the same.” That such a provision is wholly inoperative and void for the purpose of defeating the constitutional right of the citizens of one state to sue, in the courts of the United States, citizens of another, or to have their causes removed into those courts, was, I understood, decided by the supreme court in the case of Cowles v. Mercer County, 7 Wallace, 118. And if it had not been so decided, it seems to me too clear to admit of doubt, that the federal courts cannot be deprived of their rightful jurisdiction in this way. For if their jurisdiction may be thus taken away in one class of cases, it is manifest that it may be in all, by similar legislation as to the rights and remedies of parties accruing within the state, or under the laws thereof.
For these reasons I am of opinion that jurisdiction of this action has passed to, and been rightfully assumed by, the circuit court of the United States; and that the order from which this appeal is taken should be affirmed.
By the Court. — Order reversed.